Citation Nr: 1529185	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  09-22 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for temporomandibular joint (TMJ) disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to July 2008.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2012.  A transcript of the hearing is of record.

When this case was before the Board in February 2013, it was decided in part and remanded in part.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
The issue of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

A TMJ disability has not been present at any time during the pendency of the Veteran's claim. 


CONCLUSION OF LAW

The criteria for service connection for TMJ disability are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in July 2008, prior to the initial adjudication of the claim. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the record reflects that service treatment records and all available post-service medical evidence identified by the Veteran have been obtained.  In addition, the Veteran was afforded appropriate VA examinations in August 2008 and March 2013.  The reports of these examinations in combination are adequate for adjudication purposes.  In this regard, the Board notes that the examiners reviewed the Veteran's pertinent history and provided all findings pertinent to the issue on appeal.  As discussed below, their consistent finding of no TMJ disorder, and the absence of contrary medical evidence, leads the Board to conclude that no additional VA examination is necessary.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. 

The Board is satisfied that development required by its February 2013 remand has been substantially accomplished.  This included obtaining indicated treatment records, affording the Veteran an additional TMJ examination, and Appeals Management Center (AMC) issuance of a Supplemental Statement of the Case (SSOC) in April 2013.  

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The Veteran has claimed TMJ disability associated with dental trauma in service.  While the Veteran did have dental trauma in service with fracture of tooth number eight, the Veteran has been afforded two examinations, in August 2008 and again in March 2013, to determine whether he has any associated TMJ disability, and both examiners have found no tempo-mandibular joint impairment, with no impairment in masticatory function, no associated pain, and no impairment in mouth opening.  

Treatment records are also negative for objective findings of this disability.

While the Veteran may voice his subjective concerns of residuals of his dental trauma, his statements at the August 2008 and March 2013 examinations, including of no reported pain with mastication or difficulty with masticatory function, and his demonstrated functioning at these examinations are consistent with the examiners' findings of no TMJ disability.

Accordingly, the Board must conclude that the claimed TMJ disability has not been present during the period of the claim.  Accordingly, the claim must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.



ORDER

Service connection for TMJ disability is denied.


REMAND

The threshold for normal hearing is from 0 to 20 decibels (dB) with higher thresholds indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or where the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 dB or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The Veteran has a service history of noise exposure from machinery while working in a dental lab for five years.

On a QTC hearing loss examination in August 2008, the Veteran had normal hearing at all hertz levels tested and 100 percent speech discrimination in each ear.  However, the Veteran reported having difficulty understanding speech in certain environments, and the examiner noted that hearing loss may exist at hertz levels not tested.  

The Veteran was afforded another VA examination in July 2009.  While results of this examination do not meet 38 C.F.R. § 3.385 criteria for hearing loss disability, some hearing impairment was detected.  


On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



July 2009
500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
30
30
25
20
15
22.5
LEFT
30
25
30
15
10
27.5

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 in the left ear.  The Veteran reported difficulty hearing in crowds and difficulty with some women's voices. 

Thus, while hearing loss disability criteria were not met, hearing loss under Hensley was shown in each ear at the July 2009 examination.  Additionally, that examiner stated that the Veteran's hearing should be monitored every one to two years or sooner, which would appear consistent with the evidence showing some hearing deterioration from August 2008 to July 2009.  

The Veteran has been diagnosed with tinnitus associated with noise exposures in service, and service connection has been granted for his tinnitus.  

The Board believes that a contemporaneous hearing loss examination is warranted, to ascertain whether the Veteran's hearing loss now meets VA disability criteria.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Thereafter, the Veteran should be afforded a VA hearing loss examination by an examiner with sufficient expertise to determine the nature and etiology of the Veteran's claimed bilateral hearing loss.  All pertinent evidence should be made available to and reviewed by the examiner.  
 
For any hearing loss disability found, the examiner should state an opinion as to whether there is a 50 percent or better probability that the hearing loss is etiologically related to the Veteran's active service.  

For purposes of the opinion, the examiner should accept the Veteran's statements of noise exposure in service as accurate.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
4.  Thereafter, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, it should provide the Veteran and his representative with a Supplemental Statement of the Case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


